The statute provides that "upon the rendition of a judgment or decree by any of the courts of this State * * * in favor of the beneficiary * * * under any policy or contract of insurance * * * there shall be adjudged or decreed * * * in favor of the beneficiary * * * a reasonable *Page 139 
sum as fees or compensation for his or her or their attorneys or solicitors prosecuting the suit in which the recovery is had. The amount to be recovered * * * shall be included in the judgment or decree rendered in such cause." Section 6220 (4263) C.G.L. The statute is constitutional. Tillis v. Liverpool  London  Globe Insurance Co., 46 Fla. 268, 35 So.2d 171; Hartford Fire Insurance Co. v. Redding, 47 Fla. 228, 37 So.2d 62; L'Engle v. Scottish Union National Fire Insurance Co., 48 Fla. 82, 37 So.2d 462; United States Fire Insurance Co. v. Dickerson, 82 Fla. 442, 90 So.2d 613; Harris v. United States, 51 F.2d 382.
A reasonable attorney fee to be adjudged in this case is indicated in the original opinion herein. Its recovery is a statutory right of the beneficiary and the principles relating to the recovery of unjust penalties announced in Atlantic Coast Line R. Co. v. Wilson  Toomer Fertilizer Co., 89 Fla. 224,104 So.2d 593 and Atlantic Coast Line R. Co. v. Connell 
Schultz, 111 Fla. 572, 149 So.2d 596, 151 So.2d 381, do notsupersede the affirmative statutory right of the beneficiary to recover reasonable attorney fees even though payment under the policy was contested in good faith and upon reasonable grounds.
The judgment entered in this cause by this court on April 27, 1935, is hereby ordered to stand as the judgment of this court.
It is so ordered.
ELLIS, BROWN, BUFORD and DAVIS, J.J., concur.
TERRELL, J., dissents.